UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-186869 SBOR, Inc. (Exact name of registrant as specified in its charter) Nevada 45-5355653 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13100 Boones Ferry Road, Lake Oswego, OR (Address of principal executive offices) 503-882-8980 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of July 5, 2013, there were 3,700,000 shares of the issuer’s common stock, par value $0.0001, outstanding. SBOR, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MAY 31, 2013 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 SIGNATURES 18 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Prospectus under Rule 424(B)(2) filed with the SEC on May 10, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending November 30, 2013. SBOR, Inc. (A Development Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION ON APRIL 30, 2, 2013 Page Balance Sheets 4 Statements of Operations 5 Statement of Stockholders’ Equity 6 Statements of Cash Flows 7 Notes to the Interim Financial Statements 8 3 SBOR, Inc. (A Development Stage Company) Balance Sheet May 31, 2013 November 30, 2012 ASSETS (Unaudited) Current Assets Cash $ 24,519 $ 8,252 Total Current Assets 24,519 8,252 Total Assets $ 24,519 $ 8,252 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts Payable $ 787 $ - Total Current Liabilities 787 - Total Liabilities 787 $ - Stockholders’ Equity Preferred stock, $0.0001 par value, 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 3,200,000 and 2,000,000 shares issued and outstanding, respectively 320 200 Additional paid-in capital 39,680 9,800 Deficit accumulated during the development stage (1,748) Total Stockholders’ Equity 23,732 8,252 Total Liabilities and Stockholders’ Equity $ 24,519 $ 8,252 The notes are an integral part of these financial statements 4 SBOR, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended May 31, 2013 Six Months Ended May 31, 2013 For the Period from Inception (April 30, 2012) to May 31, 2012 For the Period from Inception (April 30, 2012) to May 31, 2013 Revenue $ - $ - $ - $ - Operating Expenses: General and administrative 28 106 - 106 Professional fees 5,947 14,414 935 16,162 Total operating expenses 5,975 14,520 935 16,268 Net loss $ (5,975) $ (14,520) $ (935) $ (16,268) Basic and Diluted Loss per Common Share $ (0.00) $ (0.01) $ (0.00) Basic and Diluted Weighted Average Shares Outstanding 2,506,087 2,313,187 937,500 The notes are an integral part of these financial statements. 5 SBOR, Inc. (A Development Stage Company) Statement of Stockholders’ Equity For the Period from Inception (April 30, 2012) to February 28, 2013 Common Shares Additional Paid-In Deficit Accumulated During the Development Total Stockholders’ Shares Amount Capital Stage Equity Balance - April 30, 2012 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.005 per share 2,000,000 200 9,800 - 10,000 Net loss for the period - - - (1,748) (1,748) Balance – November 30, 2012 2,000,000 200 9,800 (1,748) 8,252 Common shares issued for cash at $0.025 per share 1,200,000 120 29,880 - 30,000 Net loss for the period (unaudited) - - - (14,520) (14,520) Balance – May 31, 2013 (unaudited) 3,200,000 $ 320 $ 39,680 $ (16,268) $ 23,732 The notes are an integral part of these financial statements. 6 SBOR, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Six Months Ended May 31, 2013 For the Period from Inception (April 30, 2012) to May 31, 2012 For the Period From Inception (April 30, 2012) to May 31, Cash Flows from Operating Activities: Net loss $ (14,520) $ (935) $ (16,268) Changes in operating assets and liabilities: Accounts Payable 787 - 787 Net Cash Used by Operating Activities (13,733) (935) (15,481) Cash Flows from Investing Activities: - - - Cash Flows from Financing Activities: Proceeds from issuance of common stock 30,000 5,000 40,000 Net Cash Provided by Financing Activities 30,000 5,000 40,000 Net increase in cash 16,267 4,065 24,519 Cash at beginning of period 8,252 - - Cash end of period $ 24,519 4,065 $ 24,519 Supplemental Cash Flow Disclosure: Interest paid $ - - $ - Taxes paid $ - - $ - The notes are an integral part of these financial statements. 7 SBOR, Inc. (A Development Stage Company) Notes to the Financial Statements February 28, 2013 (Unaudited) NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS SBOR, Inc. (the “Company”) was incorporated in the State of Nevada on April 30, 2012 and it is based in Lake Oswego, Oregon, USA. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is November 30. The Company is a development stage company that intends to manage the renovation, upgrades, and maintenance of real estate properties. To date, the Company’s activities have been limited to its formation and the raising of equity capital. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is considered to be in the development stage as defined in ASC 915 “ Development Stage Entities. ” The Company is devoting substantially all of its efforts to development of business plans. Basis of Presentation The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America (GAAP). These audited financial statements include all adjustments that, in the opinion of management, are necessary in order to make the financial statements not misleading. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Start-Up Costs In accordance with ASC 720, “ Start-up Costs”, the Company expenses all costs incurred in connection with the start-up and organization of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $24,519 and $8,252 in cash and cash equivalents at May 31, 2013 and November 30, 2012, respectively. Concentrations of Credit Risks The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. 8 Revenue Recognition The Company recognizes revenue from the sale of services in accordance with ASC 605, “Revenue Recognition.” Revenue consists of management fees for the renovation, upgrades, and maintenance of real estate properties. Sales income is recognized only when all of the following criteria have been met: i) Persuasive evidence for an agreement exists; ii) Service has been provided; iii) The fee is fixed or determinable; and iv) Collection is reasonably assured. Loss per Share The Company has adopted ASC 260, “Earnings Per Share,” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures, and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. In the accompanying financial statements, basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, “Accounting for Income Taxes”. The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. As of May 31, 2013, the Company did not have any amounts recorded pertaining to uncertain tax positions. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. Interim Financial Statements These interim unaudited financial statements have been prepared on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. NOTE 3 - GOING CONCERN AND LIQUIDITY CONSIDERATIONS The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company sustained net losses of $14,520 and used cash in operating activities of $13,733 for the six month period ended May 31, 2013. The Company had working capital, stockholders’ equity, and accumulated deficit of $23,732, $23,732 and $16,268, respectively, at May 31, 2013. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time.The Company’s continuation as a going concern is dependent upon its ability to generate revenues and its ability to continue receiving capital from third parties.No assurance can be given that the Company will be successful in these efforts. 9 The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 - INCOME TAXES The Company provides for income taxes under ASC 740, Accounting for Income Taxes.
